Citation Nr: 1716333	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  16-16 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a thyroid condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1953 to August 1959, and in the Marine Corps from August 1959 to September 1966.  He had service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a thyroid condition.

In November 2016, the Veteran testified before the undersigned at the RO; a transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claim for entitlement to service connection for a thyroid condition. 

In this case, the Board notes that the National Personnel Records Center (NPRC) has indicated that a portion of the Veteran's service treatment records (STRs) are not available and presumed destroyed in the NPRC fire in 1973.  Where STRs have been destroyed or are unavailable, VA has a heightened duty to assist the Veteran and the Board has a heightened duty to provide an explanation of reasons or bases for its findings.  See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991).  That duty includes obtaining medical records and medical examinations where indicated by the facts and circumstances of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

Available STRs reflect that in May1963 the Veteran developed a lump on the right side of his neck.  Laboratory findings indicated a positive tuberculin test, but fungus studies were entirely negative for evidence of coccidiomycosis and a chest x-ray was clear.  In July 1963, the mass was aspirated and a culture yielded no organism, including AFB and fungi.  The Veteran was placed on antituberculotic, and later that month, the mass was excised.  It consisted of matted lymph nodes, which on section revealed granulomatous disease.  The Veteran was maintained on antituberculotic due to his positive skin test.  He had a diagnosis of granuloma cervical lymph nodes due to infection, organism unknown, and was retained on antituberculotic due to his positive tuberculin test.  In April 1964, the Veteran was re-evaluated for his condition.  The examiner noted that he had been taking antituberculotic for nine months with no reoccurrence of the cervical adenopathy.  Physical examination revealed a small palpable node lateral to his scar below the jaw at the site of the previous excision, but was otherwise within normal limit.  The examiner stated that "although we could not prove it bacteriologically the most likely cause of his disability was probably tuberculosis."  The Veteran was given another three months of antituberculotic medication, at which time his therapy could be discontinued.

During his November 2016 hearing, the Veteran testified that in 1963 he developed a lump on the right side of his neck under his jaw.  He stated that a doctor informed him that his thyroid was bad, and that he underwent surgery to remove the lump, which he described as a thyroidectomy.  He reported that the doctor at the time told him that he would have to take pills for the rest of his life and that the surgery might result in thyroid problems in the future.  He stated that he continued to take pills while in Vietnam, but that he stopped once he returned because he could not afford them.

A September 2014 VA examination report reflects a diagnosis of hypothyroidism.  The Veteran reported that he was diagnosed with hypothyroidism in the late 1990s, and the examiner noted that records documented a diagnosis and treatment for hypothyroidism in 2003.  The examiner discussed the Veteran's 1963 aspiration of pus and excision of granulomatous mass from the right side of the neck, and the in-service findings that the mass was due to tuberculosis.  He stated that he was unable to "state an association of a causal nature, or nexus, or aggravation of his treatment in 1963 and his diagnosis for hypothyroidism 30 [plus] years later, without resorting to fabrication and conjecture because there is no evidence of such in any of the [claims file]."  As such, he opined that it was less likely than not that the Veteran's hypothyroidism was proximately due to or aggravated by his in-service procedure to remove the cervical lymph nodes.

The Board finds this opinion to be inadequate for the following reasons.  In November 2016, the Veteran testified that doctors in 1963 told him that his thyroid was bad; that he underwent a thyroidectomy, which doctors informed him could result in thyroid problems in the future; and that he was prescribed thyroid medication, which he was told he would have to take his entire life.  While the examiner states that he reviewed "several hundred pages of private medical records," he does not address the private physician's notation that the Veteran has a past medical history of thyroidectomy or partial thyroidectomy in 1963.  Moreover, medical opinions that decline to opine on a question because it cannot be answered without resort to speculation are disfavored.  Jones v. Shinseki, 23 Vet.  App. 382 (2009).  In addition, the Board notes that the Veteran served in the Republic of Vietnam and therefore he is presumed to have been exposed to Agent Orange.  However, the VA examiner did not address whether his hypothyroidism is related to such exposure.  Although hypothyroidism is not on the list of diseases presumed service connected in veterans exposed to Agent Orange, the Veteran may still establish service connection by showing actual causation in this regard.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

For the foregoing reasons, the Board finds that an addendum opinion from an appropriate physician, preferably an endocrinologist, is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).

On remand, any relevant private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell, 2 Vet. App. at 611.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding, pertinent records from VA of evaluation and/or treatment of the Veteran, particularly records dated since September 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his thyroid disability that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.

If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Refer the claims file to an appropriate specialist physician for a medical opinion to address the etiology of the Veteran's hypothyroidism.  

The entire claims file must be provided to and reviewed by the physician.

After reviewing the record, the physician should address the following questions:

a) Whether the Veteran's hypothyroidism is it at least as likely as not (i.e., a 50 percent probability or greater) related to (i) his July 1963 cervical lymph nodes excision; (ii) his presumed Agent Orange exposure; or (iii) otherwise related to his military service.

The physician must address the Veteran's statements that he was informed that his thyroid was abnormal, that he was given pills for his thyroid, and that he was advised that his neck surgery could result in thyroid problems in the future.  The physician should consider that a portion of the Veteran's STRs was lost in a fire and are therefore unavailable, and the Veteran is competent to describe his medical treatment and what he was told by doctors.

As to the presumed Agent Orange exposure, the fact that hypothyroidism is not on the list of diseases presumed service connected in veterans exposed to Agent Orange should not be a consideration in rendering this portion of the opinion.

The physician must provide reasons for each opinion given.
4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for a thyroid condition.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental SOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




